Determination of the police commissioner, dismissing the relator from the police force, confirmed, and proceeding dismissed, without costs. Rich, Kapper and Carswell, JJ., concur; Lazansky, P. J., and Seeger, J., dissent and vote to annul the determination and for a new hearing on the ground that the relator did not have a fair trial, because of the reception in evidence of immaterial matter with reference to alleged charges of bigamy against the relator, and of the attitude of the deputy commissioner, who practically prejudged the case.